 



Exhibit 10.10
EXECUTION COPY
NBCWA INDIVIDUAL EMPLOYER PLAN
LIABILITIES ASSUMPTION AGREEMENT
     This NBCWA INDIVIDUAL EMPLOYER PLAN LIABILITIES ASSUMPTION AGREEMENT
(“Agreement”) is made on the 22nd day of October, 2007 by and between Peabody
Holding Company, LLC (“PHC”), a Delaware limited liability company with
principal offices at 701 Market Street, St. Louis, MO 63101, Patriot Coal
Corporation (“Patriot”), a Delaware corporation with principal offices at 12312
Olive Boulevard, Suite 400, St. Louis, Missouri, Peabody Coal Company, LLC
(“PCC”), a Delaware limited liability company with principal offices at 12312
Olive Boulevard, Suite 400, St. Louis, Missouri, and, solely with respect to its
obligations under Section 7 hereof, Peabody Energy Corporation (“PEC”), a
Delaware corporation with principal offices at 701 Market Street, St. Louis, MO
63101 (each of the foregoing being sometimes referred to hereinafter
individually as “a party” or jointly as “the parties”).
RECITALS
     WHEREAS, contemporaneously herewith, all of the shares of common stock of
Patriot have been distributed to the stockholders of PEC, PHC’s ultimate parent
company, and Patriot will indirectly own all of the capital stock of PCC; and
     WHEREAS, PCC is signatory to a collective bargaining agreement with the
International Union, United Mine Workers of America known as the National
Bituminous Coal Wage Agreement of 2007 (“NBCWA”); and
     WHEREAS, PCC has an obligation to provide retiree healthcare pursuant to
its “me too” labor contract which incorporates by reference Article XX of the
NBCWA; and
     WHEREAS, the parties desire that PCC continue to provide the retiree
healthcare required by Article XX of the NBCWA (or any successor PCC labor
contract);
     WHEREAS, PHC has agreed to assume the liabilities of PCC for provision of
healthcare pursuant to Article XX of the NBCWA (or any successor PCC labor
contract) to certain retirees and their eligible dependents to the extent
expressly set forth in this Agreement; and
     WHEREAS, contemporaneously herewith PHC and Patriot have entered an
Administrative Service Agreement pursuant to which Patriot will take certain
actions necessary and appropriate for the administration of any NBCWA Individual
Employer Plans (as defined below) and delivery of benefits constituting NBCWA
Individual Employer Plan Liabilities (as defined below).
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties do hereby agree as follows:
     Section 1. Defined Terms.

1



--------------------------------------------------------------------------------



 



     (a) The term “Effective Date” shall mean the date first hereinabove
entered.
     (b) The term “NBCWA” shall mean the National Bituminous Coal Wage Agreement
of 2007, as may be amended, supplemented or replaced from time to time (subject
to the proviso of the definition of “NBCWA Individual Employer Plan
Liabilities”).
     (c) The term “NBCWA Individual Employer Plan” shall mean a plan for the
provision of healthcare benefits to retirees of PCC and their eligible
dependents maintained by PCC pursuant to Article XX of the NBCWA.
     (d) The term “NBCWA Individual Employer Plan Liabilities” shall mean
amounts PCC pays for benefits to those retirees of PCC identified on Attachment
A hereto, and such retirees’ eligible dependents, under the terms of the NBCWA
Individual Employer Plan, provided that such retirees had vested in a right to
receive retiree health benefits under the NBCWA Individual Employer Plan as of
December 31, 2006 and that such retirees were retired from coal mine employment
as of December 31, 2006 and did not thereafter return to employment with any
company signatory to a labor agreement which requires the employer to provide
health benefits to its UMWA retirees. Changes to benefit levels, cost
containment programs, plan design or other such modifications contained in PCC’s
future UMWA labor agreements that are applicable to the retirees and eligible
dependents subject to this Agreement shall be included for the purposes of the
definition of “NBCWA Individual Employer Plan Liabilities”; provided that, for
purposes of any successor PCC labor contract, “NBCWA Individual Employer Plan
Liabilities” shall be based on benefits that are the lesser of (i) benefits
provided in any future UMWA labor agreement with Eastern Associated Coal, LLC or
any successor of Eastern Associated Coal, LLC and (ii) benefits provided in any
future NBCWA labor agreement or any successor labor agreement and offered to
Eastern Associated Coal, LLC or any successor of Eastern Associated Coal, LLC,
or which Eastern Associated Coal, LLC or any successor of Eastern Associated
Coal, LLC had the opportunity to sign.
     Section 2. PHC Assumption of Liabilities.
     (a) PHC assumes, and agrees to pay and discharge when due in accordance
herewith, the NBCWA Individual Employer Plan Liabilities.
     (b) Patriot shall instruct each third party administrator to deliver each
invoice with respect to the NBCWA Individual Employer Plan Liabilities directly
to PHC in accordance with such third party administrator’s normal billing cycle,
and PHC shall pay each such invoice in full (solely to the extent such amounts
relate to the NBCWA Individual Employer Plan Liabilities) by wire transfer in
immediately available funds when due. PHC shall pay the fees of the third-party
administrators of the medical and prescription drug services to the retirees
identified on Attachment A, and their eligible dependents, when due. The parties
hereto acknowledge that the current practice is to include such fees in the last
invoice of the month related to such medical or prescription drug services.
     Section 3. Mutual Cooperation. Each of PHC, Patriot and PCC will use their
commercially reasonable efforts to cooperate with each other to give full effect
to the transactions contemplated by this Agreement. If PHC provides written
notice that any amounts

2



--------------------------------------------------------------------------------



 



were paid under this agreement in excess of the actual NBCWA Individual Employer
Plan Liabilities, Patriot and PCC will use its commercially reasonable efforts
to recover such excess amounts for PHC’s benefit.
     Section 4. Settlement of Claims. Patriot shall immediately notify PHC when
Patriot or any of its subsidiaries is sued by the UMWA or a former employee or
his or her eligible dependents or when an administrative claim has been filed
with the trustees under the NBCWA, in each case regarding the NBCWA Individual
Employer Plan Liabilities. Patriot and PCC may not settle any such dispute
without the prior written consent of PHC, not to be unreasonably withheld or
delayed. If Patriot or PCC settles any such claim without the prior written
consent of PHC, then PHC shall not be liable for reimbursement of any amounts
paid by Patriot or PCC as a result of such un-consented settlement under this
Agreement.
     Section 5. PHC Right to Pursue a Claim or Defense. If PHC determines that
Patriot and/or PCC is failing to pursue with reasonable diligence a claim or
defense related to any NBCWA Individual Employer Plan Liabilities, it shall
notify Patriot and/or PCC in writing of such failure. If Patriot and/or PCC
fails or refuses to pursue such claim or defense diligently within thirty
(30) days of such notice, then PHC at its option may elect to pursue such claim
or defense at its cost in the name of Patriot or PCC. Any contest assumed by PHC
pursuant to this provision shall be conducted by attorneys employed or retained
by PHC (subject to the right of Patriot and/or PCC to participate in such
prosecution or defense at Patriot’s or PCC’s cost) and PHC may settle or
compromise the claim or defense without the consent of Patriot and/or PCC, so
long as such settlement or compromise does not include any payment or other
obligation of Patriot, PCC or their respective controlled affiliates. PHC,
Patriot and PCC shall use their commercially reasonable efforts to cooperate
with each other in the continued prosecution or defense of any such claim,
including the provision of witnesses and production of documents.
     Section 6. Maintenance of Books and Records; Inspection. Patriot shall, at
all times during the continuance of this Agreement, maintain full and complete
books of account and other records with respect to all activities under this
Agreement including, but not limited to, records of all payments made in
connection with, or as a result of, such activities and all contracts entered
and evaluations performed with respect to payment of NBCWA Individual Employer
Plan Liabilities. PHC shall, at all times during the continuance of this
Agreement, have the right to inspect, copy, and/or audit all account books and
other records with respect to this Agreement at Patriot’s offices and during
regular business hours; provided that (i) PHC is not entitled to inspect such
books and records more than once every six months, (ii) PHC shall provide at
least forty-eight (48) hours advance notification, including reasonable detail
of the materials to be reviewed, and (iii) no such inspection or audit shall
unreasonably interfere with the normal and regular conduct of Patriot’s
business.
     Section 7. PEC Guarantee. PEC hereby irrevocably and unconditionally
guarantees the prompt and full payment by PHC of all amounts owed by it under
this Agreement, subject to its right of setoff set forth in the Separation
Agreement, Plan of Reorganization and Distribution, dated as of October 22, 2007
(the “Separation Agreement”) by and between PEC and Patriot. Such guaranty shall
be a guaranty of payment and not merely of collection, and shall not be
conditioned or contingent upon the pursuit of any remedies against PHC. The
liability of PEC under this guaranty shall, to the fullest extent permitted
under applicable law, be absolute,

3



--------------------------------------------------------------------------------



 



unconditional and irrevocable. PEC hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the guaranteed obligations and
notice of or proof of reliance by Patriot or PCC upon this guaranty or
acceptance of this guaranty. The guaranteed obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this guaranty. When pursuing its rights and remedies hereunder against PEC,
neither Patriot nor PCC shall be under any obligation to pursue such rights and
remedies it may have against PHC or any right of offset with respect thereto,
and any failure by Patriot or PCC to pursue such other rights or remedies or to
collect any payments from PHC or to realize upon or to exercise any such right
of offset shall not relieve PEC of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of Patriot or PCC. PEC irrevocably waives acceptance hereof,
presentment, demand, protest, promptness, diligence, obligation to protect,
secure or perfect any security interest and any notice. Neither Patriot nor PCC
shall be obligated to file any claim relating to any guaranteed obligation in
the event that PHC becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of Patriot or PCC to so file shall not affect PEC’s
obligations hereunder. In the event that any payment to Patriot or PCC in
respect of any guaranteed obligation is rescinded or must otherwise be returned
for any reason whatsoever, PEC shall remain liable hereunder with respect to the
guaranteed obligation as if such payment had not been made, and the guaranty
shall be reinstated and shall continue even if otherwise terminated.
     Section 8. Indemnification. PHC agrees that it shall indemnify, defend and
hold harmless each of Patriot, PCC and their respective affiliates and the
successors, assigns, employees, officers, directors and agents of each, from and
against any claims, actions or causes of action, damages, penalties, fines,
assessments, attorney fees or other costs or expenses principally resulting from
the failure of PHC to timely pay and discharge the NBCWA Individual Employer
Plan Liabilities.
     Section 9. Resolution of Disputes. Any party or parties to a dispute or
disagreement under this Agreement (“Covered Dispute”) (including but not limited
to any issue as to the arbitrability of such Covered Dispute) may give the other
parties to the Covered Dispute written notice of the Covered Dispute initiating
the provisions hereunder. Within ten days after delivery of the notice of a
Covered Dispute, the receiving parties shall submit to the other a written
response. The notice and the response shall include a statement of each party’s
respective position and a summary of arguments supporting that position and the
name and title of the executive who will represent the claimants and of any
other individual who will accompany such executive in resolving the Covered
Dispute. Within twenty (20) days after delivery of the first notice, such
executives shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, and shall negotiate in good faith to
attempt to resolve the Covered Dispute. All reasonable requests for information
made by one party to the other will be honored. If the Covered Dispute has not
been resolved by negotiation within thirty (30) days of the first notice of the
Covered Dispute, the parties to the Covered Dispute may, by their mutual
consent, submit the Covered Dispute to arbitration in St. Louis, Missouri.
Arbitration of any Covered Dispute shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in effect
on the date of the first notice of the Covered Dispute. The parties agree to use
3 arbitrators for any Covered Dispute in excess of Two Million Dollars
($2,000,000.00). Any decision of the arbitrator (or arbitrators) agreed upon or
appointed and acting pursuant to this Section 9 shall be final and binding upon
the parties and judgment

4



--------------------------------------------------------------------------------



 



may be entered thereon, upon the application of any of the parties, by any court
of competent jurisdiction. The arbitrator may also award reasonable attorney’s
fees and the costs of the arbitration to the prevailing party. This Section 9
shall not preclude any of the parties from seeking a temporary restraining
order, preliminary injunction or other temporary injunctive relief necessary to
enforce this Section 9 or protect rights under this Agreement. If the parties do
not mutually agree to arbitrate the Covered Dispute, the Covered Dispute shall
be resolved pursuant to Section 15.08 of the Separation Agreement.
     Section 10. Waiver. The failure of any party to comply with any of its
obligations or agreements or to fulfill any conditions contained in this
Agreement may be excused only by a written waiver from the other parties.
Failure by any party to exercise, or delay by any party in exercising, any right
under this Agreement shall not operate as a waiver thereof, nor shall any single
or partial exercise of any right hereunder by a party preclude any other or
future exercise of that right or any other right hereunder by such party.
     Section 11. Notices. All notices, requests or other communications required
or permitted hereunder shall be given in writing by hand delivery, registered
mail, certified mail or overnight courier, return receipt requested, postage
prepaid, to the party to receive the same at its respective address set forth
below, or at such other address as may from time to time be designated by such
party to the others in accordance with this Section 11.
If to Patriot, to:
Joseph W. Bean
Senior Vice President, General Counsel and Corporate Secretary
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Fax:
If to PCC, to:
Joseph W. Bean
Senior Vice President, General Counsel and Corporate Secretary
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Fax:
If to PHC, to:
Alexander Schoch, Esq.
Executive Vice President Law and Chief Legal Officer
Peabody Holding Company, LLC
701 Market Street
St. Louis, MO 63101
Fax: 314-342-3419

5



--------------------------------------------------------------------------------



 



All such notices and communications hereunder shall be deemed given when
received, as evidenced by the acknowledgment of receipt issued with respect
thereto by the applicable postal authorities or the signed acknowledgment of
receipt of the person to whom such notice or communication shall have been
addressed or his or her authorized representative.
     Section 12. No Third-Party Beneficiaries. Neither this Agreement nor any
provision of it shall create any right in favor of or impose any obligation upon
any person or entity other than the parties hereto and their respective
successors and permitted assigns. Without limiting the generality of the
foregoing, this Agreement is not intended to, and does not, create any rights,
third party or otherwise, on behalf of the United Mine Workers of America, any
retiree or dependent, or any other person or individual. No third party shall be
entitled to any subrogation rights with respect to any obligation of any party
under this Agreement.
     Section 13. Captions and Paragraph Headings. Captions and paragraph
headings are used hereinafter for convenience only and are not a part of this
Agreement and shall not be used in construing it.
     Section 14. Entire Agreement. The making, execution and delivery of this
Agreement by the parties has been induced by no representations, statements,
warranties or agreements other than those herein expressed. Notwithstanding any
provisions in any other agreement, this Agreement, together with the Separation
Agreement and the other agreements contemplated thereby, including without
limitation the Administrative Services Agreement, dated as of October 22, 2007,
by and between PHC and Patriot, embodies the entire understanding of the parties
and their respective subsidiaries and affiliates relating to the matters set
forth herein. This Agreement may be modified only by a written instrument
executed by the parties. The parties make no representation or warranties with
respect to the subject matter of this Agreement not expressly set forth in this
Agreement. This Agreement supersedes and terminates all other discussions,
negotiations, understandings, arrangements and agreements between or among PHC
and Patriot, or any respective affiliated companies, entities or persons
relating to the subject matter hereof.
     Section 15. Assignability. Neither of the parties hereto may assign this
Agreement without the prior written consent of the other parties, which consent
will not be unreasonably withheld or delayed. Any impermissible attempted
assignment of this Agreement without such prior written consent shall be void,
and the party assigning or attempting to assign this Agreement shall remain
bound by and obligated by this Agreement as if no assignment or attempted
assignment had occurred.
     Section 16. Successors and Assigns. This Agreement and the provisions
hereof shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.
     Section 17. Severability. In the event one or more of the provisions of
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other

6



--------------------------------------------------------------------------------



 



provision of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision was not a part of this Agreement.
     Section 18. Counterparts. This Agreement may be executed in any number of
duplicate counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
     Section 19. Governing Law. The parties hereto have agreed that the
validity, construction, operation and effect of any and all of the terms and
provisions of this Agreement shall be determined and enforced in accordance with
the laws and regulations of the State of Delaware, without giving effect to
principles of conflicts of law thereunder.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this NBCWA Individual
Employer Plan Liabilities Assumption Agreement to be duly executed by one of
their respective officers duly authorized and directed as of the date first
written above.

                      PEABODY HOLDING COMPANY, LLC       PATRIOT COAL
CORPORATION    
 
                   
By:
  /s/ Richard A. Navarre       By:   /s/ Richard M. Whiting    
 
                   
 
  Name: Richard A. Navarre           Name: Richard M. Whiting    
 
  Title: Executive Vice President           Title: President & Chief Financial
Officer    
 
                    Solely for purposes of Section 7 hereof:
PEABODY ENERGY CORPORATION       PEABODY COAL COMPANY LLC    
 
                   
By:
  /s/ Richard A. Navarre       By:   /s/ Mark N. Schroeder    
 
                   
 
  Name: Richard A. Navarre           Name: Mark N. Schroeder    
 
  Title: Executive Vice President           Title: Vice President & Treasurer  
 

8